DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action considers the amendments made in the response filed 3/05/2021.   New grounds of rejection are made below. The rejections of record are withdrawn in view of the new rejections below. The argument presented in the response filed 3/5/2021 are moot in view of the new rejection below. The rejection is also made in view of the IDS filed 3/5/2021.

Applicant election of Group I and SEQ ID NOS 110-119 on July 20, 2019 is acknowledged and all other sequences remain withdrawn from consideration.

Claims 21 remains withdrawn from consideration.

Claims 1-7, 9-21, 24, 32, and 55-58 are pending.

Claims 1-7, 9-20, and 55-58 are examined.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-20, and 55-57 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoge et al (US20190382774) and evidenced by Hoge et al (US20160237134).
This rejection relies on the priority document 62/338172 for US20190382774 and paragraph numbers cited for US20190382774 are from the priority document. 
Hoge has disclosed modified mRNA compositions with optimized codon that reduce the number of uracil/uridine in an mRNA by at least 20% or 35% and where 5-methoxyuridines are incorporated where the mRNA has reduces immunogenicity and codes for target proteins that are at least 75% identical to a wild type protein where it has also been disclosed that the 5-methoxyuridines can be within 10%-100% or with the range of 50-80% of the uridine monomers. It has been disclosed that 5-methoxycytidines can be used in combination with 5-methoxyuridines. It is disclosed that 100% 5-methoxyurides can be utilized meeting the limitations of claim 6. MRNAs of the invention of Hoge et al include 5’ caps, 5’UTR, coding region, 3’UTR, 3’UTR and poly a tails. It has been disclosed expression of at least EPO and also formulations of the modified mRNAs in nanoparticle and/or liposomes and where the mRNAs can be synthesized either chemically or from vectors. While the entire reference is relevant and relied upon, the examiner directs applicant to paragraphs 2-4, 10-12, 22, 23, 30, 32, 34-37, 40-
It is noted that at paragraph 443 it is disclosed that compounds of the invention may have less dsRNA contaminants.
Applicant is also directed to Hoge et al that have also taught the use of mRNA with reduced uracils and the use of 5-methoxyuridines and the reduced number of dsRNA contaminants because of the use of 5-methoxyuridine. See paragraphs 55 “In some embodiments, the composition includes fewer RNA impurities resulting from aberrant transcription products (e.g., short RNAs resulting from abortive transcription, double stranded RNA resulting from RNA dependent RNA polymerase activity, and/or RNA including 3' extension region) relative to a composition including an mRNA that does not comprise 5-methoxy-uridine and is produced by the same method.”, 58 “In some embodiments, the composition includes fewer RNA impurities such as aberrant transcription products (e.g., short RNAs resulting from abortive transcription, double stranded RNA resulting from RNA dependent RNA polymerase activity, and/or RNA including a 3' extension region) relative to a composition including an mRNA that does not comprise 5-methoxy-uridine and is produced with a method including purification without reverse phase chromatography.”, and 60 “In some embodiments, the composition includes fewer RNA impurities such as aberrant transcription products (e.g., short RNAs resulting from abortive transcription, double stranded RNA resulting from RNA dependent RNA polymerase activity, and/or RNA including a 3' extension region) relative to a composition including an mRNA that does not comprise 5-methoxy-uridine and is produced with a method including purification without reverse phase chromatography.”.

2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. Applicant arguments as relative to the rejection above are addressed. Applicant has argued that the examiner has not provided clear evidence that the 3 fold limitation would be an inherent property of the prior art. It is noted that the previously cited prior art reference is noted to teach such at paragraph 443 and evidenced by US20160237134 at at least paragraphs 55, 58, and 60. However it is noted that applicant has not addressed MPEP 2112.01. The examiner has clearly shown the prior art compound and the claimed compound have the same structure “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Applicant has failed to “"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.” It is noted that nowhere in the instant application has applicant readily apparently demonstrated a three fold reduction in any working examples. At paragraph 184 it is stated “[00184] In certain embodiments, the level of double stranded impurities in a process of this invention can be reduced by 2-fold, or 3-fold, or 5-fold, or 10-fold, or 20-fold, or more, as compared to a process using only natural NTPs.” This teaching makes it clear that the impurities level is due to the modified NTPs. Claim 1 requires “wherein the composition comprises an at least three-fold lower level of double stranded RNA as compared to a composition comprising an mRNA having the same coding region sequence as the modified mRNA lacking 5-methoxyuridine.” This requires the effect observed is due to the 5’methoxyuridine presence in the mRNA. For example, the claims (claim 2) includes an mRNA with 100% 5-methoxyuridines. The prior art has also disclosed 100% -5-methoxyuridine mRNAs. Since the decrease is due to the modification, it is clear the “at least three-fold lower level is inherently present in the prior art. Applicant provides no other reason other than the presence of at least one 5-methoxyuridine to provide for the “at least three-fold lower level” of dsRNA impurities. There is no indication in the claims or specification where one in the art would expect that there would be some other variable other than to at least one 5-methoxyurididne in the claimed mRNAs. If applicant believes that there is no inherent property tied to the at least one 5-methoxyuridine, then applicant should include limitations that do provide for the “at least three-fold lower level”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al (US20190382774) and evidenced by Hoge et al (US20160237134).
This rejection relies on the priority document 62/338172 for US20190382774 and paragraph numbers cited for US20190382774 are from the priority document. 
Hoge has disclosed modified mRNA compositions with optimized codon that reduce the number of uracil/uridine in an mRNA by at least 20% or 35% and where 5-methoxyuridines are incorporated where the mRNA has reduces immunogenicity and codes for target proteins that are at least 75% identical to a wild type protein where it has also been disclosed that the 5-methoxyuridines can be within 10%-100% or with the range of 50-80% of the uridine monomers. It has been disclosed that 5-methoxycytidines can be used in combination with 5-methoxyuridines. It is disclosed that 100% 5-methoxyurides can be utilized meeting the 
It is noted that at paragraph 443 it is disclosed that compounds of the invention may have less dsRNA contaminants.
Applicant is also directed to Hoge et al that have also taught the use of mRNA with reduced uracils and the use of 5-methoxyuridines and the reduced number of dsRNA contaminants because of the use of 5-methoxyuridine. See paragraphs 55 “In some embodiments, the composition includes fewer RNA impurities resulting from aberrant transcription products (e.g., short RNAs resulting from abortive transcription, double stranded RNA resulting from RNA dependent RNA polymerase activity, and/or RNA including 3' extension region) relative to a composition including an mRNA that does not comprise 5-methoxy-uridine and is produced by the same method.”, 58 “In some embodiments, the composition includes fewer RNA impurities such as aberrant transcription products (e.g., short RNAs resulting from abortive transcription, double stranded RNA resulting from RNA dependent RNA polymerase activity, and/or RNA including a 3' extension region) relative to a composition including an mRNA that does not comprise 5-methoxy-uridine and is produced with a method including purification without reverse phase chromatography.”, and 60 “In some embodiments, the composition includes fewer RNA impurities such as aberrant transcription products (e.g., short RNAs resulting from abortive 
It is clear from the references above that it is clearly the inclusion of the 5-methoxyuridines that provide for less RNA impurities including dsRNA.
The above prior art does not teach the sequences of SEQ ID NOS:110-119. However the above prior art has provided the same codon optimization tactics as the instant application. Any known mRNA could be codon optimized as taught in the prior art for enhance expression. Clearly the base RNA sequences were known in the art and modified to contain optimized codons. The sequences do not appear to utilize any other unknown means nor provide for any unexpected properties of the coon optimized RNAs.
2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/5/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN MCGARRY/Primary Examiner, Art Unit 1635